UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7188


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

WAYNE VINSON,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Cameron McGowan Currie, Senior District Judge. (3:06-cr-01170-CMC-1)


Submitted: December 17, 2019                                Decided: December 20, 2019


Before KING, FLOYD, and HARRIS, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam opinion.


Wayne Vinson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Wayne Vinson, a federal prisoner, seeks to appeal the district court’s order denying

his Fed. R. Civ. P. 36 motion to correct a clerical error in his presentence report and also

treating the motion as either a 28 U.S.C. § 2241 (2012) petition or a successive 28 U.S.C.

§ 2255 (2012) motion. As to the denial of a correction to his presentence report under Rule

36 and the denial of relief under § 2241, we have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. United States v.

Vinson, No. 3:06-cr-01170-CMC-1 (D.S.C. Aug. 2, 2019).

       To the extent that the district court construed the motion as an unauthorized

successive § 2255 motion, the order is not appealable unless a circuit justice or judge issues

a certificate of appealability.    28 U.S.C. § 2253(c)(1)(B) (2012).        A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the merits,

a prisoner satisfies this standard by demonstrating that reasonable jurists would find that

the district court’s assessment of the constitutional claims is debatable or wrong. Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38

(2003). When the district court denies relief on procedural grounds, the prisoner must

demonstrate both that the dispositive procedural ruling is debatable, and that the motion

states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Vinson has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

appeal of the portion of the order dismissing the motion as unauthorized and successive.

                                              2
      Additionally, we construe Vinson’s notice of appeal and informal brief as an

application to file a second or successive § 2255 motion. United States v. Winestock, 340
F.3d 200, 208 (4th Cir. 2003). In order to obtain authorization to file a successive § 2255

motion, a prisoner must assert claims based on either:

       (1) newly discovered evidence that . . . would be sufficient to establish by
       clear and convincing evidence that no reasonable factfinder would have
       found the movant guilty of the offense; or
       (2) a new rule of constitutional law, made retroactive to cases on collateral
       review by the Supreme Court, that was previously unavailable.

28 U.S.C. § 2255(h). Vinson’s claims do not satisfy either of these criteria. Therefore, we

deny authorization to file a successive § 2255 motion.

       Finally, we deny Vinson’s motion for the appointment of counsel. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                    AFFIRMED IN PART,
                                                                    DISMISSED IN PART




                                            3